Case: 13-40397      Document: 00512500997         Page: 1    Date Filed: 01/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 13-40397                             FILED
                                                                        January 15, 2014
                                                                          Lyle W. Cayce
LANA PUCKETT,                                                                  Clerk

                                                 Plaintiff-Appellee
v.

TONYA NELSON,

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:11-CV-160


Before JONES, WIENER, and GRAVES, Circuit Judges.
PER CURIAM:*
       Principal Tonya Nelson appeals the district court’s denial of a motion for
summary judgment on the basis of qualified immunity in a case involving
multiple claims related to the molestation of a minor child by a teacher in the
Clarksville Independent School District. Based upon the record and briefs
before us, there clearly exists a genuine dispute of material fact as to whether
there is a causal link between Nelson’s conduct and the constitutional violation
and whether Nelson’s conduct amounted to deliberate indifference.                               See


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40397     Document: 00512500997     Page: 2   Date Filed: 01/15/2014



                                  No. 13-40397
Ontiveros v. City of Rosenberg, Tex., 564 F.3d 379 (5th Cir. 2009); see also Fed.
R. Civ. P. 56(a). Because an appeal of an interlocutory ruling denying qualified
immunity on the existence of factual disputes does not present an exception to
our lack of jurisdiction to hear appeals of interlocutory rulings, we do not have
jurisdiction to hear Nelson’s appeal of the district court’s denial of qualified
immunity at this non-final stage of the proceedings. Therefore, we dismiss the
appeal for lack of appellate jurisdiction.
      DISMISSED.




                                        2